DISMISS and Opinion Filed October 12, 2022




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-00264-CV

                   DWIGHT JONES, Appellant
                              V.
       ELIER PERAZA BY ITS AGENT SPECIALIZED PROPERTY
                  MANAGEMENT INC., Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-22-00289-D

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                             Opinion by Justice Garcia
      After appellant failed to timely file his brief, we directed appellant by postcard

dated September 2, 2022, to file his brief within ten days and cautioned appellant

that failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

220264F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DWIGHT JONES, Appellant                      On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-22-00264-CV          V.               Trial Court Cause No. CC-22-00289-
                                             D.
ELIER PERAZA BY ITS AGENT                    Opinion delivered by Justice Garcia.
SPECIALIZED PROPERTY                         Justices Myers and Pedersen, III
MANAGEMENT INC., Appellee                    participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered October 12, 2022




                                       –3–